WOODALL, Justice
(concurring in the result).
I concur in the result. I agree with Justice Shaw that the issue of apparent authority should be addressed on remand. In' addition to the authorities cited by Justice Shaw, the trial court should also consider whether, because North River “enjoyed the ease of [issuing a policy] without [revealing its address], under circumstances in which no reasonable [insurer] could consider [notice to it] possible without the intervention of an agent to act on [North River’s] ' behalf, [North River] thereby passively permitted [Blythe] to appear ... to have the authority to act on [its] behalf, and [Blythe’s] apparent authority is, therefore, implied.” Tennessee Health Mqmt., Inc. v. Johnson, 49 So.3d 175, 180 (Ala.2010).